PER CURIAM.
Petitioner filed a petition for writ of cer-tiorari in the circuit court, for review of a decision of the Palm Beach County Board of Adjustment that approved the zoning director’s denial of an application for a permit to erect a billboard. The circuit court denied certiorari review, citing City of Lakeland v. Florida Southern College, 405 So.2d 745 (Fla. 2d DCA 1981).
We have reviewed the record presented to the circuit court and we find no merit in petitioner’s claim that the circuit court departed from the essential requirements of law when it denied petitioner’s petition for writ of certiorari.
Accordingly, we deny petitioner’s petition for writ of certiorari. See City of Deer-*1175field Beach v. Vaillant, 419 So.2d 624 (Fla.1982).
CERTIORARI DENIED.
ANSTEAD, DELL and WALDEN, JJ., concur.